Third District Court of Appeal
                                State of Florida

                       Opinion filed November 24, 2021.
        Not final until disposition of timely filed motion for rehearing.

                             ________________

                              No. 3D21-0376
                        Lower Tribunal No. 10-19498
                           ________________


                       Flamingo on Ocean, Inc.,
                          Appellant/Cross-Appellee,

                                      vs.

                              Michele Merlo,
                          Appellee/Cross-Appellant.



     An appeal from the Circuit Court for Miami-Dade County, Spencer Eig,
Judge.

      Coffey Burlington, P.L., and Jeffrey B. Crockett; Jason B. Giller, P.A.,
and Jason B. Giller; Brian M. Torres, P.A., and Brian M. Torres, for
appellant/cross-appellee.

     Jorge L. Guerra, P.A., and Jorge L. Guerra; Weiss Serota Helfman
Cole & Bierman, P.L., and Edward G. Guedes, for appellee/cross-appellant.


Before SCALES, HENDON, and MILLER, JJ.

      PER CURIAM.
     Affirmed. See Trytek v. Gale Indus., Inc., 3 So. 3d 1194, 1203 (Fla.

2009).




                                   2